Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima (US. Pub. No. 2017/0177970 A1) in view of Di Febbo et al. (US. Pub. No. 2018/0268256 A1; hereinafter “De Febbo”)

Regarding claim 1, Kitajima teaches an image processing system that detects a picture of an object from an image in which the object is captured (see Kitajima, fig. 1), the system comprising:
a first detector that detects uses a model pattern (see Kitajima, fig. 8, S7, shape model, para. 0068]) to detect a picture of the object from the image based on a model pattern (See Kitajima, fig. 8, S15, para. [0076-77]), the model pattern being generated based on a physical quantity of each of a plurality of edge points of the object extracted from the image (see Kitajima, fig. 5, para. [0057], edge vector) and representing a feature of the picture of the object (see Kitajima, fig. 8, S11, para. [0072], edge extraction). 
Kitajima is silent to teaching that comprising:
a learning device that learns a learning model using the image used for detection by the first detector as input data, and using a detection result of the picture of the object from the image detected by use of the model pattern by the first detector as training data; and
a second detector that detects the picture of the object from the image based on the learning model learned by the learning device and outputs a detection result by the second detector to a user.
In the same field of endeavor, De Febbo teaches a system comprising 
a learning device that learns a learning model (see De Febbo, fig. 3, training 320) using the image used for detection by the first detector as input data (see De Febbo, fig. 3, 322, para. [0089]), and using a detection result of the picture of the object from the image detected by use of the model pattern by the first detector as training data (see De Febbo, fig. 3, detector 338, results 340, para. [0092]); and
a second detector that detects the picture of the object from the image based on the learning model learned by the learning device (see De Febbo, fig. 3, 308, 310, para. [0087]) and outputs a detection result by the second detector to a user (see De Febbo, fig. 3, 310, detected keypoints, para. [0198], output feedback to users).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kitajima with the teaching of De Febbo in order to improve the efficiency and accuracy of object features detections (see De Febbo, para. [0007]). 

Regarding claim 5, the combination of Kitajima and De Febbo teaches the image processing system according to claim 1, wherein the first detector detects images of a plurality of objects from a plurality of images in which the plurality of objects is captured on a basis of a plurality of model patterns representing features of the images of the plurality of objects (see De Febbo, para. [0089-90], detecting a plurality of corners from a plurality of images, fig. 3, camera 332), and
the learning device learns a learning model using the plurality of images used for detection by the first detector as input data, and using a plurality of detection results by the first detector as training data (see De Febbo¸ fig. 3, 322). 

Regarding claim 7, Kitajima teaches an image processing system that detects a picture of an object from an image in which the object is captured (see Kitajima, fig. 1), the system comprising:
a first detector that detects (see Kitajima, fig. 8, S7, shape model, para. 0068]) a picture of the object from the image based on a model pattern (See Kitajima, fig. 8, S15, para. [0076-77]), the model pattern being generated based on a physical quantity of each of a plurality of edge points of the object extracted from the image (see Kitajima, fig. 5, para. [0057], edge vector) and representing a feature of the picture of the object (see Kitajima, fig. 8, S11, para. [0072], edge extraction), 
the first detector using the plurality of edge points to acquire a contour shape of the object to detect the picture of the object from the image (see Kitajima, fig. 5,6, para. [0007, 56,60]).
Kitajima is silent to teaching that comprising:
a learning device that learns a learning model using the image used for detection by the first detector as input data, and using a detection result of the picture of the object by the first detector as training data; and
a second detector that detects the picture of the object from the image based on the learning model learned by the learning device and outputs a detection result by the second detector to a user.
In the same field of endeavor, De Febbo teaches a system comprising 
a learning device that learns a learning model (see De Febbo, fig. 3, training 320) using the image used for detection by the first detector as input data (see De Febbo, fig. 3, 322, para. [0089]), and using a detection result of the picture of the object by the first detector as training data (see De Febbo, fig. 3, detector 338, results 340, para. [0092]); and
a second detector that detects the picture of the object from the image based on the learning model learned by the learning device (see De Febbo, fig. 3, 308, 310, para. [0087]) and outputs a detection result by the second detector to a user (see De Febbo, fig. 3, 310, detected keypoints, para. [0198], output feedback to users).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kitajima with the teaching of De Febbo in order to improve the efficiency and accuracy of object features detections (see De Febbo, para. [0007]). 

Regarding claim 8, the combination of Kitajima and De Febbo teaches the image processing system according to claim 7, the physical quantity of each of the plurality of edge points including a position of each of the plurality of edge points (see Kitajima, fig. 5, para. [0057], pixel I).

Regarding claim 9, the combination of Kitajima and De Febbo teaches the image processing system according to claim 7, the physical quantity of each of the plurality of edge points including a direction of a brightness gradient of each of the plurality of edge points (see Kitajima, fig. 5, para. [0007,57]).

Regarding claim 11, the combination of Kitajima and De Febbo teaches the image processing system according to claim 7, the physical quantity of each of the plurality of edge points including a magnitude of a brightness gradient of each of the plurality of edge points (see Kitajima, fig. 5, para. [0007,57]).

Regarding claim 10, the dependent claim is interpreted and rejected for the same reasons as set forth above in claim 9. 

Regarding claims 12-14, the dependent claims are interpreted and rejected for the same reasons as set forth above in claim 11. 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima and De Febbo as applied to claim 1 above, and further in view of Dirac et al. (US. 10,474,926 B1; hereinafter “Dirac”)

Regarding claim 2, the combination of Kitajima and De Febbo teaches the image processing system according to claim 1. 
The combination of Kitajima and De Febbo is silent to teaching that wherein the image processing system selects, from among a detection result by the first detector and a detection result by the second detector, a detection result having a higher evaluation value with respect to detection results. 
In the same field of endeavor, Dirac teaches a system wherein the image processing system selects, from among a detection result by the first detector and a detection result by the second detector, a detection result having a higher evaluation value with respect to detection results (see Dirac, fig. 3, 308,310,312, col. 7, line 55-col. 8 line 26).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kitajima and De Febbo with the teaching of Dirac in order to improve image recognition models and systems (see Dirac, col. 2, lines 30-40). 

Regarding claim 3, the combination of Kitajima, De Febbo and Dirac teaches the image processing system according to claim 2, wherein the image processing system obtains an evaluation value with respect to the detection result by the second detector by an identical method as an evaluation value with respect to the detection result by the first detector (See Dirac, fig. 3, 308,310, col. 7, line 55-col. 8, line 10).

Regarding claim 4, the combination of Kitajima and De Febbo teaches the image processing system according to claim 1. 
The combination of Kitajima and De Febbo is silent to teaching that wherein the image processing system performs switching so as to select a detector having a higher evaluation value calculated from statistical values, from among a statistical value in a predetermined period of the detection result by the first detector and a statistical value in the predetermined period of the detection result by the second detector. 
In the same field of endeavor, Dirac teaches a system wherein the image processing system performs switching so as to select a detector having a higher evaluation value calculated from statistical values, from among a statistical value in a predetermined period of the detection result by the first detector and a statistical value in the predetermined period of the detection result by the second detector (see Dirac, fig. 3, 312, col. 8, lines 10-26).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kitajima and De Febbo with the teaching of Dirac in order to improve image recognition models and systems (see Dirac, col. 2, lines 30-40). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitajima and De Febbo as applied to claim 1 above, and further in view of Moloney (US. Pub. No 2021/0287080 A1)

Regarding claim 6, the combination of Kitajima and De Febbo teaches the image processing system according to claim 1. 
The combination of Kitajima and De Febbo is silent to teaching that further comprising a plurality of first detectors that detect the picture of the object from the image based on the model pattern representing a feature of the picture of the object, wherein the learning device learns a learning model using the plurality of images used for detection by the plurality of first detectors as input data, and using a plurality of detection results by the plurality of first detectors as training data. 
In the same field of endeavor, Moloney teaches a system comprising a plurality of first detectors that detect the picture of the object from the image based on the model pattern representing a feature of the picture of the object (see Moloney, fig. 4, reference gen. 204 and global DLM 402), wherein the learning device learns a learning model using the plurality of images used for detection by the plurality of first detectors as input data, and using a plurality of detection results by the plurality of first detectors as training data (see Moloney, fig. 4, trainer 216, para. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Kitajima and De Febbo with the teaching of Moloney in order to improve machine learning models with aggregated data and training (see Moloney, para. [0003-4]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN WU HUANG whose telephone number is (571)272-7852. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEN W HUANG/               Primary Examiner, Art Unit 2648